ALLOWANCE
1-3, 5, 7-10, 12, 14-17, 19, 22-28 are allowed in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
112 1st: Applicants’ written description argument sets forth each paragraph where the conclusion to the written description argument is that “the ‘algorithm’ of claim 1 is described in understandable terms, such as in prose, as described above.”
This misstates the requirement articulated in the Federal Register, and which is now the MPEP.  Rather, the MPEP requires of an examiner that “When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.”  MPEP 2161.01(I) (emphasis added).  Moreover, the section further states “If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.”  Id. (emphasis added)


Whether or not the algorithm for the claim as-a-whole carries support is important, and nothing in this remark should be taken to suggest otherwise.  But the issue here is not that important issue, but instead whether each claimed function (as opposed to the claim as a whole) has adequate algorithmic support.  The examiner also takes note that the determination of an algorithm is a best practice, not a requirement (since MPEP 2161(I) says “examiners should determine…”) (emphasis added); where one skilled in the art would have no reason to seek an algorithm, the examiner may decline to seek one in the written description without running afoul of the agency’s policies.

The cited support for the first determining step ([0082]) does not provide an algorithm to determine a number, but realistically, that is just “counting.”  It would be unreasonable for the examiner to maintain a rejection based on the fact that the written description does not teach how to count – presumptively, those skilled in the art know how to do that, so the examiner declines to look to the written description for an algorithm on how to count.

The cited support second determining step ([0087]) provides for a series of further functions described in a stepwise manner, and the examiner finds that this as an algorithm for the claim limitation.



The cited support for the updating step ([0106]) cited to Fig. 22.  Fig. 22 illustrates a flowchart of data from the topic ordering unit through the content update unit, each with custom input and outputs.   That flowchart demonstrates sufficient algorithmic support.

Brief Remarks on other statutes:
Prior art: Briefly, applicants’ approach is to determine user interest against the content pool as a whole, whereas the prior art references the examiner found are generally directed to content-item specific evaluation.

ineligibility: A series of determinations and changing data to report those determinations are often found to be mental processes (thinking about something, and then reporting on it).  Without going into a long analysis of PEG2019 step A, this claim would still pass step B.  Here, the content pool is not a report of the results of an analysis, but is the “thing” itself that is transformed.  Reviewing the list of relevant factors in MPEP 2106.05(c), the examiner finds that (1) the transformation is particular in that the mathematical steps may be basic but are spelt out; .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON G LIAO whose telephone number is (571)270-3775.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON G LIAO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        16 Feb 21